Citation Nr: 1109721	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-36 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to February 1972.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO) which denied service connection for hypertension secondary to diabetes mellitus type II.  

The Board notes that in a July 2005 rating decision, the RO previously denied entitlement to service connection for hypertension on a direct basis.  In May 2008, the Veteran requested that his claim for hypertension be considered as secondary to service-connected diabetes mellitus.  See 38 C.F.R. § 3.310 (2010).  The RO considered the Veteran's present claim as a new and material evidence claim and reopened the claim in September 2008.  However, because the Veteran's current claim is based only on secondary service connection, and this was not previously considered at the time of the July 2005 rating decision, the Board is not required to determine whether new and material evidence has been presented in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required


REMAND

As noted above, the Veteran's is claiming secondary service connection for hypertension.  His current claim was received by VA in May 2008.  Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Under the current version of 38 C.F.R. § 3.310(b) which is applicable to this appeal, the regulation provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury.  These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder.  See Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later codified at 38 C.F.R. § 3.310(b).

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

The Veteran has not been afforded a VA examination to address the etiology of his claimed hypertension.  He contends that his hypertension is secondary to service-connected diabetes mellitus, type II.  The Veteran reported during his January 2011 that he was first diagnosed with diabetes mellitus type II and hypertension in December 2000, and he indicated that both disabilities were diagnosed at the same time.  

An October 2008 letter from the Veteran's private treating physician, Dr. P.N. indicates that the Veteran's hypertension may be related to his service-connected diabetes mellitus, type II.  Dr. P.N. stated that hypertension was approximately twice as common in people with diabetes as in those without.  He indicated that hypertension commonly occurred in patients with type II diabetes without abnormal renal function and with central obesity, such as the Veteran.  He also indicated that there were other mechanisms which could precipitate hypertension through various methods in diabetics. 

In light of the "low threshold" as announced in McLendon v. Nicholson, the Board finds that remand for a VA examination is necessary to determine if the Veteran's hypertension is secondary to (proximately due to or aggravated by) service-connected diabetes mellitus, type II.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran a VA examination in the appropriate specialty to determine whether the Veteran's hypertension is secondary to his service-connected diabetes mellitus, type II.  The claims folder must be made available to the examiner for review and all indicated testing should be accomplished.  The examiner must review the claims file prior to examination.  The examiner should state:

a).  Whether it is at least as likely as not that hypertension is proximately due to or the result of the Veteran's service-connected diabetes mellitus, type II; and

b).  Whether it is at least as likely as not that hypertension is permanently aggravated by the Veteran's service-connected diabetes mellitus, type II.  If it is determined that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected condition before the onset of aggravation.

The examiner should note that "aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

The examiner must provide a complete rationale for his or her opinion with references to the evidence of record.  Citation to medical authority/treatise would be extremely helpful.  The VA examiner should specifically discuss an October 2008 letter from Dr. P.N. indicating that the Veteran's hypertension may be related to his diagnosed diabetes mellitus, type II.

2.  After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


